[offerletterpraeritgarg001.jpg]
DocuSign Envelope ID: B1294794-58CE-4591-BA52-A410517BBBC4 January 13, 2019
Praerit Garg via email Dear Praerit: Smartsheet, Inc. (the “Company”) is pleased
to offer you employment with the Company on the terms described below. 1.
Position. You will start in a full-time position as Chief Technology Officer and
will initially report to the Company’s President & CEO. By signing this letter,
you confirm with the Company that you are under no contractual or other legal
obligations that would prohibit you from performing your duties with the
Company. 2. Compensation and Employee Benefits. You will be paid a starting base
salary at the rate of $350,000 per year, payable on the Company’s regular
payroll dates. You will be eligible for an annual bonus targeted at 50% of your
base salary contingent on achievement of company objectives. You will be
eligible for a prorated bonus amount in fiscal year 2020 (February 2019 through
January 2020). As a full-time employee of the Company you will be eligible to
participate in a number of Company-sponsored benefits, including a
Company-funded health benefits plan, subsidized parking or public transit, and
401(k) plan. Should you elect to decline participation in the Company health
plan, you are eligible to receive a portion of the premium on a monthly basis.
You will accrue three weeks, which is equal to 15 working days, of paid time off
(PTO) annually. 3a. Stock Options. Management will recommend to the Compensation
Committee of Company’s Board of Directors (the “Committee”) that you be granted
an option to purchase shares of the Company’s Class A Common Stock with a target
expense value of $2,325,000. The number of shares will be determined using our
most recent Black Scholes estimate. The exercise price per share will be equal
to the fair market value per share on the date the option is granted, as
determined by the Company’s Board of Directors in good faith. Assuming
continuous service, 25% of the option will vest on the 15th day of the month in
which the one year anniversary of your hire date occurs, and 6.25% of the option
will vest every three months thereafter. The option will be subject to the terms
and conditions applicable to options granted under the Company’s 2018 Stock Plan
(the “Plan”), as described in the Plan and the applicable stock option
agreement. However, the grant of such an option by the Company is subject to the
Committee’s approval and this recommendation of approval is not a commitment of
compensation and does not create any obligation on the part of the Company.
Further details on the Plan and any specific option granted to you will be
provided upon approval of such grant by the Committee. 3b. Restricted Stock
Units. Management will recommend to the Compensation Committee of the Company’s
Board of Directors (the “Committee”) that you be granted an award of restricted
stock units (“RSUs”) with a target value of $2,325,000. The number of shares
will be determined by dividing the



--------------------------------------------------------------------------------



 
[offerletterpraeritgarg002.jpg]
DocuSign Envelope ID: B1294794-58CE-4591-BA52-A410517BBBC4 award value by the
average closing price over the 30 day period ending on the last day of the month
prior to your hire date (or such trading days as the company has been publicly
traded) rounded down to the nearest whole share. Assuming continuous service,
25% of the RSUs will vest on the 15th day of the month in which the one year
anniversary of your hire date occurs, and 6.25% of the RSUs will vest every
three months thereafter. The award will be subject to the terms and conditions
applicable to RSUs awarded under the Company’s 2018 Stock Plan (the “Plan”), as
described in the Plan and the applicable restricted stock unit award agreement.
However, the grant of such an award by the Company is subject to the Committee’s
approval and this recommendation of approval is not a commitment of compensation
and does not create any obligation on the part of the Company. Further details
on the Plan and any specific award granted to you will be provided upon approval
of such award by the Committee. 4. Proprietary Information, Inventions
Assignment and Noncompete Agreement. Like all Company employees, you will be
required, as a condition of your employment with the Company, to sign the
Company’s enclosed standard Proprietary Information, Inventions Assignment and
Noncompete Agreement. 5. Employment Relationship. Employment with the Company is
for no specific period of time. Your employment with the Company will be “at
will,” meaning that either you or the Company may terminate your employment at
any time and for any reason, with or without cause. Any contrary representations
which may have been made to you are superseded by this offer. This is the full
and complete agreement between you and the Company on this term. Although your
job duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures (as detailed in the Company’s Employee Handbook), may
change from time to time, in the sole discretion of the Company, the “at will”
nature of your employment may only be changed in an express written agreement
signed by you and the Company’s President. 6. Outside Activities. During the
period of your employment, you will at all times devote your best efforts to the
interests of the Company, and will not, without the prior written consent of the
Company, engage in, or encourage or assist others to engage in, any other
employment or activity that: (a) would divert from the Company any business
opportunity in which the Company can reasonably be expected to have an interest;
(b) would directly compete with, or involve preparation to compete with, the
current or future business of the Company; or (c) would otherwise conflict with
the Company’s interests or could cause a disruption of its operations or
prospects. 7. Withholding Taxes. All forms of compensation referred to in this
letter are subject to applicable withholding and payroll taxes. 8. Background
Check; Authorization to Work. This offer is contingent upon successful
completion of a reference and background check. As required by law, your
employment with the Company is contingent upon your providing legal proof of
your identity and authorization to work in the United States.



--------------------------------------------------------------------------------



 
[offerletterpraeritgarg003.jpg]
DocuSign Envelope ID: B1294794-58CE-4591-BA52-A410517BBBC4 9. Entire Agreement.
This offer letter constitutes the entire agreement between you and the Company
regarding the matters described in this letter, and supersedes and replaces any
prior understandings or agreements, whether oral, written or implied, between
you and the Company relating to such subject matter. If you wish to accept this
offer, please sign and date the enclosed duplicate original of this letter and
the enclosed Proprietary Information, Inventions Assignment and Noncompete
Agreement and return them to me. This offer, if not accepted, will expire at the
close of business on January 18, 2019. We look forward to having you join us no
later than February 4, 2019. If you have any questions regarding this offer,
please contact me at mark.mader@smartsheet.com. Sincerely, Smartsheet, Inc.
___________________________________ Mark Mader, President & CEO I have read and
accept this employment offer. _____________________________________ Praerit Garg
1/13/2019_____________________________________ Date Attachment: Exhibit A:
Proprietary Information, Inventions Assignment and Noncompete Agreement



--------------------------------------------------------------------------------



 